Citation Nr: 1755508	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  11-16 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for service-connected right ankle instability, status-post right ankle ligament reconstruction with degenerative changes.

2. Entitlement to a disability rating in excess of 10 percent for service-connected left ankle instability. 

3. Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1981 to July 1983. 

This case originally came before the Board of Veterans Appeals (Board) on appeal of a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran had a hearing before the undersigned in December 2016; the transcript is of record. 

Where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU. Rice v. Shinseki, 22 Vet. App. 447 (2009). Here, the Board finds the issue of entitlement to TDIU was raised by testimony at the hearing before the undersigned; therefore, the issue is added to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.



REMAND

In December 2016, the Veteran stated that his ankle conditions have worsened since his last VA examination. The Veteran is competent to report a worsening of symptoms. Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, to warrant a new VA examination, a claimant need only submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation). In light of the passage of time since the last evaluation in April 2012, and due to the Veteran's competent claims that his conditions had worsened, new examinations are in order for the Veteran's right and left ankle conditions.

In addition, the Veteran stated in the December 2016 Board hearing that he had been unemployed for the past six months. The Board treats this statement as an inferred claim for TDIU. See Rice v. Shinseki, 22 Vet. App. 447 (2009). Upon remand, the RO should provide the Veteran with a TDIU application form (VA 21-8940) and allow the Veteran to provide evidence of his unemployability. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran fill out a current formal TDIU application form (VA Form 21-8940).

2.  Obtain any updated VA treatment records related to the Veteran's ankles.

3. The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected left and right ankle disabilities. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

(a) The examiner should provide the range of motion in degrees of the right and left ankles. In so doing, the examiner should test the Veteran's range of motion in (1) active motion, (2) passive motion, (3) weight-bearing, and (4) nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report and clearly explain why such testing could not be performed.

(b) The examiner should also indicate whether there is any ankylosis; malunion of the os calcis or astragalus; or, evidence of an astragalectomy.

(c) The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors. The examiner should obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flare-ups from the Veteran himself.  The examiner should elicit relevant information as to the Veteran's flares with a description of the additional functional loss, if any, the Veteran has during flares.  The examiner should estimate the Veteran's functional loss due to flares based on all the evidence of record-including the lay information or sufficiently explain why the examiner cannot do so. 

(d) In addition, the examiner should discuss any impact that the service-connected left and right ankle disabilities have on the Veteran's activities of daily living and capacity for work. 

(e) The examiner should provide a clear rationale for all opinions and a discussion of the facts and medical principles involved.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



